NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MARIA GUADALUPE AYALA-MANZO,                    No.    13-73489

                  Petitioner,                    Agency No. A070-204-444

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 13, 2016**
                             San Francisco, California

Before: O'SCANNLAIN, GOULD, and M. SMITH, Circuit Judges.

        Maria Guadalupe Ayala-Manzo, a native and citizen of Mexico, seeks

review of a decision by the Board of Immigration Appeals (BIA or Board)

affirming the denial of her applications for withholding of removal and relief under

the Convention Against Torture (CAT). We have jurisdiction pursuant to 8 U.S.C.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252, and deny the petition for review.

   1. Substantial evidence supports the BIA’s determination that Ayala-Manzo is

not entitled to withholding of removal. The Board found that Ayala-Manzo’s fear

of future persecution in Mexico at the hands of her ex-boyfriend or drug traffickers

was not objectively reasonable. Upon review, the record contains facts that “a

reasonable mind might accept as adequate to support [the BIA’s] conclusion.”

Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)). Domestic violence has been criminalized

throughout Mexico, federal prosecutors are achieving convictions, and the

government is actively funding women’s shelters. Likewise, the Mexican

government is removing cartel leaders and dispatching the military “to assist (or

replace) the weak and often corrupt local and state police.” Viewed as a whole, the

record does not compel the conclusion that Ayala-Manzo has shown it is more

likely than not that she would suffer abuse because the government is unable or

unwilling to protect her from drug traffickers or persecutors like her ex-boyfriend.

   Substantial evidence also supports the Board’s determination that Ayala-Manzo

could relocate within Mexico to avoid future harm. Ayala-Manzo testified that she

has not had any contact with Marquez since his deportation in 2012, that he has not

                                            2
attempted to contact her, and that she does not know where he lives in Mexico. It

is therefore likely that Ayala-Manzo could avoid Marquez by relocating away from

Michoacan, the town of her birth, where he might think to find her. Similarly,

given that her father’s killer lives in Michoacan, she likely could avoid him

through relocation to another area within Mexico. As Ayala-Manzo has no family

or property in Mexico, she has little reason to return to the town of her birth.

Based on those same facts, substantial evidence supports the conclusion that it

would not be unreasonable to expect her to relocate.

   2. Substantial evidence supports the BIA’s determination that Ayala-Manzo is

not entitled to CAT relief. For the same reasons already noted, Ayala-Manzo did

not carry her burden to show she would likely be tortured in Mexico with

government acquiescence. Moreover, there is no evidence that Marquez or her

father’s killer are interested in finding her, or have the capability to locate her

within Mexico. Even if Ayala-Manzo were likely to face persecution, the record

does not compel the finding that the government would be willfully blind to Ayala-

Manzo’s torture and “breach [its] legal responsibility to intervene to prevent such

activity.” 8 C.F.R. § 1208.18(a)(7).

   PETITION FOR REVIEW DENIED.

                                            3